DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019 / 0287452).

As pertaining to Claim 1, Wang discloses (see Fig. 2) a pixel compensation circuit (see (1, 2)) comprising:
a light-emitting device (OLED);
a compensating circuit (see (14, 15)) configured to provide a fixed current (i.e., a driving current according to a data voltage) to the light-emitting device (OLED);
a detecting circuit (see (11, 12, 16, 21, 22)) electrically coupled with the light-emitting device (OLED), the compensating circuit (14, 15), and a repairing circuit (see (22, 23, 13)) and configured to detect a current (i.e., a driving current (Id)) flowing through the light-emitting device (OLED); and
the repairing circuit (22, 23, 13) configured to determine a compensation current (i.e., an offset driving current) according to the current detected by the detecting circuit (11, 12, 16, 21, 22) and input the compensation current (i.e., the offset driving current) into the light-emitting device (OLED; see Page 2 through Page 3, Para. [0021]-[0029]).

As pertaining to Claim 2, Wang discloses (see Fig. 2) that the detecting circuit (see (11, 12, 16, 21, 22)) comprises a first transistor (T7), a second transistor (T1), and a third transistor (T6), wherein
the first transistor (T7) has a first end coupled with a positive electrode of a power supply (ELVDD, C1), a second end coupled with a first end of the second transistor (T1), and a gate coupled with a light-emission control signal line (En), the second transistor (T1) has a second end coupled with a first end of the third transistor (T6) and a gate coupled with a first control signal line (see the line connected to (T1c) controlling (T1)), and the third transistor (T6) has a second end coupled with an anode 
the light-emission control signal line (En) is configured to provide a light-emission control signal (i.e., a light emission starting signal) which is used for controlling an on/off state of the first transistor (T7) and the third transistor (T6), the first control signal line (see the line connected to (T1c) controlling (T1)) is configured to provide a first control signal (i.e., a signal controlling (T1)) which is used for controlling an on/off state of the second transistor (T1), and the repairing circuit (22, 23, 13) is coupled with a common connection end (i.e. a node) between the second end of the second transistor (T1) and the first end of the third transistor (T6; see Fig. 2 and note that (13), corresponding to (T3), is coupled via (14, 15) or (T2, C2, T5) and/or via (12) or (T1) to the node between (T1) and (T6); again, see Page 3, Para. [0025]-[0029]).

As pertaining to Claim 3, Wang discloses (see Fig. 2) that the repairing circuit (22, 23, 13) comprises a fourth transistor (T3), wherein
the fourth transistor (T3) has a first end coupled with the common connection end (i.e., the node) between the second end of the second transistor (T1) and the first end of the third transistor (T6), a second end coupled with the positive electrode of the power supply (see (ELVDD, C1) and note that (T3) is coupled to (ELVDD, C1) via (16) or (T8)), and a gate coupled with a repair-voltage line (Sw1; again, see Page 2, Para. [0023] and Page 3, Para. [0025]-[0029]).

As pertaining to Claim 9, Wang discloses (see Fig. 2) that the light-emitting device (OLED) is an electroluminescence (EL) device (see Page 2, Para. [0015]).

As pertaining to Claim 10, Wang discloses (see Fig. 2) display substrate, comprising a plurality of pixel units (see Page 2, Para. [0015]), each of the plurality of pixel units comprising a pixel compensation circuit (see (1, 2)), wherein the pixel compensation circuit (see (1, 2)) comprises:
a light-emitting device (OLED);
a compensating circuit (see (14, 15)) configured to provide a fixed current (i.e., a driving current according to a data voltage) to the light-emitting device (OLED);
a detecting circuit (see (11, 12, 16, 21, 22)) electrically coupled with the light-emitting device (OLED), the compensating circuit (14, 15), and a repairing circuit (see (22, 23, 13)) and configured to detect a current (i.e., a driving current (Id)) flowing through the light-emitting device (OLED); and
the repairing circuit (22, 23, 13) configured to determine a compensation current (i.e., an offset driving current) according to the current detected by the detecting circuit (11, 12, 16, 21, 22) and input the compensation current (i.e., the offset driving current) into the light-emitting device (OLED; see Page 2 through Page 3, Para. [0021]-[0029]).

As pertaining to Claim 11, Wang discloses (see Fig. 2) that the detecting circuit (see (11, 12, 16, 21, 22)) comprises a first transistor (T7), a second transistor (T1), and a third transistor (T6), wherein

the light-emission control signal line (En) is configured to provide a light-emission control signal (i.e., a light emission starting signal) which is used for controlling an on/off state of the first transistor (T7) and the third transistor (T6), the first control signal line (see the line connected to (T1c) controlling (T1)) is configured to provide a first control signal (i.e., a signal controlling (T1)) which is used for controlling an on/off state of the second transistor (T1), and the repairing circuit (22, 23, 13) is coupled with a common connection end (i.e. a node) between the second end of the second transistor (T1) and the first end of the third transistor (T6; see Fig. 2 and note that (13), corresponding to (T3), is coupled via (14, 15) or (T2, C2, T5) and/or via (12) or (T1) to the node between (T1) and (T6); again, see Page 3, Para. [0025]-[0029]).

As pertaining to Claim 12, Wang discloses (see Fig. 2) that the repairing circuit (22, 23, 13) comprises a fourth transistor (T3), wherein
the fourth transistor (T3) has a first end coupled with the common connection end (i.e., the node) between the second end of the second transistor (T1) and the first end of 

As pertaining to Claim 17, Wang discloses (see Fig. 2) a display device, comprising a display substrate, the display substrate comprising a plurality of pixel units (see Page 2, Para. [0015]), each of the plurality of pixel units comprising a pixel compensation circuit (see (1, 2)), wherein the pixel compensation circuit (see (1, 2)) comprises:
a light-emitting device (OLED);
a compensating circuit (see (14, 15)) configured to provide a fixed current (i.e., a driving current according to a data voltage) to the light-emitting device (OLED);
a detecting circuit (see (11, 12, 16, 21, 22)) electrically coupled with the light-emitting device (OLED), the compensating circuit (14, 15), and a repairing circuit (see (22, 23, 13)) and configured to detect a current (i.e., a driving current (Id)) flowing through the light-emitting device (OLED); and
the repairing circuit (22, 23, 13) configured to determine a compensation current (i.e., an offset driving current) according to the current detected by the detecting circuit (11, 12, 16, 21, 22) and input the compensation current (i.e., the offset driving current) into the light-emitting device (OLED; see Page 2 through Page 3, Para. [0021]-[0029]).

As pertaining to Claim 18, Wang discloses (see Fig. 2) that the detecting circuit (see (11, 12, 16, 21, 22)) comprises a first transistor (T7), a second transistor (T1), and a third transistor (T6), wherein
the first transistor (T7) has a first end coupled with a positive electrode of a power supply (ELVDD, C1), a second end coupled with a first end of the second transistor (T1), and a gate coupled with a light-emission control signal line (En), the second transistor (T1) has a second end coupled with a first end of the third transistor (T6) and a gate coupled with a first control signal line (see the line connected to (T1c) controlling (T1)), and the third transistor (T6) has a second end coupled with an anode of the light-emitting device (OLED) and a gate coupled with the light-emission control signal line (En); and
the light-emission control signal line (En) is configured to provide a light-emission control signal (i.e., a light emission starting signal) which is used for controlling an on/off state of the first transistor (T7) and the third transistor (T6), the first control signal line (see the line connected to (T1c) controlling (T1)) is configured to provide a first control signal (i.e., a signal controlling (T1)) which is used for controlling an on/off state of the second transistor (T1), and the repairing circuit (22, 23, 13) is coupled with a common connection end (i.e. a node) between the second end of the second transistor (T1) and the first end of the third transistor (T6; see Fig. 2 and note that (13), corresponding to (T3), is coupled via (14, 15) or (T2, C2, T5) and/or via (12) or (T1) to the node between (T1) and (T6); again, see Page 3, Para. [0025]-[0029]).

As pertaining to Claim 19, Wang discloses (see Fig. 2) that the repairing circuit (22, 23, 13) comprises a fourth transistor (T3), wherein
the fourth transistor (T3) has a first end coupled with the common connection end (i.e., the node) between the second end of the second transistor (T1) and the first end of the third transistor (T6), a second end coupled with the positive electrode of the power supply (see (ELVDD, C1) and note that (T3) is coupled to (ELVDD, C1) via (16) or (T8)), and a gate coupled with a repair-voltage line (Sw1; again, see Page 2, Para. [0023] and Page 3, Para. [0025]-[0029]).


Allowable Subject Matter

Claims 4-8, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in dependent Claims 4, 13, and 20 in combination with the features recited in the claims from which Claims 4, 13, and 20 respectively depend.  Specifically, none of the references relied upon by the examiner teach or fairly suggest the claimed “pixel compensation circuit” as recited in Claims 1-3, the claimed “display substrate” as Claims 10-12, and/or the claimed “display device” as recited in Claims 17-19, in combination with the claimed “compensating circuit” that comprises “a fifth transistor, a sixth transistor, a seventh transistor, and a first capacitor, wherein the fifth transistor has a first end coupled with the positive electrode of the power supply, a second end coupled with a second end of the first capacitor, and a gate coupled with a first end of the first capacitor; the sixth transistor has a first end coupled with the second end of the first capacitor, a second end coupled with an adjustable-fixed-current line, and a gate coupled with a scanning control signal line; the seventh transistor has a first end coupled with a reference voltage line, a second end coupled with the first end of the first capacitor, and a gate coupled with the scanning control signal line; and the second end of the first capacitor is coupled with the first end of the first transistor” as recited, respectively, in dependent Claims 4, 13, and 20.
The claimed invention is best characterized by the originally filed disclosure at Figure 5, which shows the claimed “compensating circuit” (40) in combination with the claimed “detecting circuit” (10), “repairing circuit” (20), and “resetting module” (50).
As pertaining to the most relevant prior art relied upon by the examiner, Wang (US 2019 / 0287452) discloses (see Fig. 2) all of the features recited in the claimed “pixel compensation circuit” of Claims 1-3, the claimed “display substrate” of Claims 10-12, and/or the claimed “display device” of Claims 17-19.  Wang further discloses a compensating circuit (see (14, 15)) that comprises a fifth transistor (T2), a sixth transistor (T4), a seventh transistor (T5), and a first capacitor (C2).
However, Wang does not further disclose a structural configuration in which the “the fifth transistor has a first end coupled with the positive electrode of the power supply, a second end coupled with a second end of the first capacitor, and a gate coupled with a first end of the first capacitor; the sixth transistor has a first end coupled with the second end of the first capacitor, a second end coupled with an adjustable-fixed-current line, and a gate coupled with a scanning control signal line; the seventh transistor has a first end coupled with a reference voltage line, a second end coupled with the first end of the first capacitor, and a gate coupled with the scanning control signal line; and the second end of the first capacitor is coupled with the first end of the first transistor.”
Yang et al. (US 2019 / 0096321) at least at Figure 7, Xiang et al. (US 10,276,094) at least at Figure 1A, Jeong et al. (US 8,803,770) at least at Figure 2, Sun et al. (US 2017 / 0110054) at least at Figures 3 and 4, Kawachi et al. (US 10,971,076) at least at Figure 7, and Feng (US 2018 / 0357962) at least at Figures 3 and 4, each disclose various embodiments of a pixel compensation circuit that comprises a light-emitting diode and an implementation of a compensating circuit, a detecting circuit, and a repairing circuit.  However, none of these references teach or fairly suggest the combination of features in the claimed “pixel compensation circuit” of Claims 1-3, the claimed “display substrate” of Claims 10-12, and/or the claimed “display device” of Claims 17-19 in combination with the features respectively recited in dependent Claims 4, 13, and 20.
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in dependent Claims 4, 13, and 20 in combination with the features recited in the base claim and the intervening claims from which Claims 4, 13, and 20 respectively depend.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622